DETAILED ACTION
Applicant's response to the Office Final Action filed on 6/27/2022 is acknowledged.
Applicant amended claims 10, 21, and 22.

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/12/2022 has been entered.
	
Allowable Subject Matter
Claims 1-15 and 21-25 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Lee et al. (US 2018/0174912), discloses epitaxially growing two source/drain features 122 (Fig. 8A, paragraph 0014) in the two source/drain trenches respectively; and performing a cut process (see Fig. 12A and paragraph 0049) to the two source/drain features 122 (Fig. 12A) but fails to disclose each of the source/drain features has a cut surface formed by the cut process and multiple non-cut surfaces formed by the epitaxially growing; and after the cut process, depositing a contact etch stop layer (CESL) conformally over and contacting the cut and non-cut surfaces. Additionally, the prior art does not teach or suggest a method, comprising: each of the source/drain features has a cut surface formed by the cut process and multiple non-cut surfaces formed by the epitaxially growing; and after the cut process, depositing a contact etch stop layer (CESL) conformally over and contacting the cut and non-cut surfaces in combination with other elements of claim 1.
In addition, claim 10 would be allowable because a closest prior art, Lee et al. (US 2018/0174912), discloses epitaxially growing two source/drain features 122 (Fig. 8A, paragraph 0014) in the two source/drain trenches 114 (Fig. 6B, paragraph 0033) but fails to disclose performing a cut process to separate the two source/drain features, wherein each of the source/drain features has a first surface and a second surface, the first surface is a near-vertical surface formed by the cut process, and the second surface is a sloped surface formed by the epitaxially growing; and after the cut process, depositing a contact etch stop layer (CESL) conformally over and contacting the first and second surfaces. Additionally, the prior art does not teach or suggest a method, comprising: after the cut process, depositing a contact etch stop layer (CESL) conformally over and contacting the first and second surfaces in combination with other elements of claim 10.
Furthermore, claim 21 would be allowable because a closest prior art, Lee et al. (US 2018/0174912), discloses epitaxially growing two source/drain features 122 (Fig. 8A, paragraph 0014) in the two source/drain trenches, wherein the two source/drain features 122 (Fig. 9A) merge and have sloped surfaces but fails to disclose performing a cut process to separate the two source/drain features, resulting in near-vertical cut surfaces on the two source/drain features; after the cut process, depositing a contact etch stop layer (CESL) over the two source/drain features and contacting the sloped and cut surfaces. Additionally, the prior art does not teach or suggest a method, comprising: a cut process to separate the two source/drain features, resulting in near-vertical cut surfaces on the two source/drain features; after the cut process, depositing a contact etch stop layer (CESL) over the two source/drain features and contacting the sloped and cut surfaces in combination with other elements of claim 21.

A closest prior art, Lee et al. (US 2018/0174912), discloses a method, comprising: etching two source/drain regions (region where trenches 114 are formed in Fig. 6B, paragraph 0033) over a substrate 102 (Fig. 6B, paragraph 0014) to form two source/drain trenches 114 (Fig. 6B); epitaxially growing two source/drain features 122 (Fig. 8A, paragraph 0014) in the two source/drain trenches respectively; and performing a cut process (see Fig. 12A and paragraph 0049) to the two source/drain features 122 (Fig. 12A) but fails to teach each of the source/drain features has a cut surface formed by the cut process and multiple non-cut surfaces formed by the epitaxially growing; and after the cut process, depositing a contact etch stop layer (CESL) conformally over and contacting the cut and non-cut surfaces as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-9 depend on claim 1.
In addition, a closest prior art, Lee et al. (US 2018/0174912), discloses a method, comprising: providing a structure 100 (Fig. 5A, paragraph 0014) having a substrate 102 (Fig. 5A, paragraph 0014), an isolation structure 104 (Fig. 5A, paragraph 0014) over the substrate 102 (Fig. 5A), two fins 106 (Fig. 5A, paragraph 0014) extending from the substrate 102 (Fig. 5A) and above the isolation structure 104 (Fig. 5A), and sacrificial gates 108 (Figs. 5B and 5C, paragraph 0048) over the isolation structure 104 (Fig. 5C) and engaging the fins 106 (Fig. 5B); etching the two fins 106 (Fig. 6B) in source/drain regions (regions where 114 are formed in Fig. 6B) to form two source/drain trenches 114 (Fig. 6B, paragraph 0033) side by side; epitaxially growing two source/drain features 122 (Fig. 8A, paragraph 0014) in the two source/drain trenches; and replacing (see Fig. 8B and paragraph 0048) the sacrificial gates 108 (Fig. 10B, paragraph 0048) with high-k metal gates (“high-k gate dielectric layer” in paragraph 0048) but fails to teach performing a cut process to separate the two source/drain features, wherein each of the source/drain features has a first surface and a second surface, the first surface is a near-vertical surface formed by the cut process, and the second surface is a sloped surface formed by the epitaxially growing; after the cut process, depositing a contact etch stop layer (CESL) conformally over and contacting the first and second surfaces; and depositing an inter-level dielectric (ILD) layer over the CESL as the context of claim 10. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 11-15 depend on claim 10.
Furthermore, a closest prior art, Lee et al. (US 2018/0174912), discloses a method, comprising: providing a structure 100 (Fig. 5A, paragraph 0014) having a substrate 102 (Fig. 5A, paragraph 0014), an isolation structure 104 (Fig. 5A, paragraph 0014) over the substrate, two fins 106 (Fig. 5A, paragraph 0014) extending from the substrate 102 (Fig. 5A) and above the isolation structure 104 (Fig. 5A), and sacrificial gates 108 (Figs. 5B and 5C, paragraph 0048) over the isolation structure 104 (Fig. 5C) and engaging the fins 106 (Fig. 5B); etching the two fins 106 (Fig. 6B) in source/drain regions (regions where 114 are formed in Fig. 6B) to form two source/drain trenches 114 (Fig. 6B, paragraph 0033) side by side; epitaxially growing two source/drain features 122 (Fig. 8A, paragraph 0014) in the two source/drain trenches, wherein the two source/drain features 122 (Fig. 9A) merge and have sloped surfaces; performing a cut process (see Fig. 12A and paragraph 0049); and replacing (see Fig. 8B and paragraph 0048) the sacrificial gates 108 (Fig. 10B, paragraph 0048) with high-k metal gates (“high-k gate dielectric layer” in paragraph 0048) but fails to teach the two fins belong to two different inverters; performing a cut process to separate the two source/drain features, resulting in near-vertical cut surfaces on the two source/drain features; after the cut process, depositing a contact etch stop layer (CESL) over the two source/drain features and contacting the sloped and cut surfaces as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 22-25 depend on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813